Title: From Thomas Jefferson to James Madison, 3 August 1791
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Philada. Aug. 3. 1791.

Your favours of July 31. and Aug. 1. are recieved, but not that of the 30th. which was trusted to a private hand. Having discovered on Friday evening only that I had not inclosed Coxe’s pamphlet, I sent it off immediately to the post office. However I suppose it did not leave this place till the post of Monday nor get to your hands till Tuesday evening.
Colo. Lee is here still, and gives me hopes of your coming on soon. The President is got well. If he goes to Mount Vernon at all it will be about the beginning of October. However I must go a month sooner. One of my carriage horses is dangerously ill, and become in a few days death-poor and broke out full of sores. I fear his situation portends a difficulty.—I inclose you the map belonging to my journal, being the one I had in my pocket during the journey. Adieu, my dear Sir. Your’s affectly.,

Th Jefferson

